549 F.2d 399
95 L.R.R.M. (BNA) 2104, 81 Lab.Cas.  P 13,198
CSC OIL COMPANY, a Division of Cook United, Inc., an OhioCorporation, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 75-2126.
United States Court of Appeals,Sixth Circuit.
Feb. 10, 1977.

John S. Keck, John S. Greenebaum, Barnett & Alagia, Louisville, Ky., for petitioner.
Elliott Moore, Deputy Assoc. Gen. Counsel, Julius Rosenbaum, Joseph A. Oertel, N.L.R.B., Washington, D.C., Emil Farkas, Regional Director Region 9, N.L.R.B., Cincinnati, Ohio, for respondent.
Before PHILLIPS, Chief Judge, and EDWARDS and PECK, Circuit Judges.

ORDER

1
This case is before the court on the petition of CSC Oil Company to review and set aside an order of the National Labor Relations Board.  The Board has filed a cross-application for enforcement of its order, reported at 220 N.L.R.B. 19.  Reference is made to the published decision of the Board for a recitation of pertinent facts.


2
The Board issued a bargaining order requiring the Company to bargain with the certified representative of its employees, granting the General Counsel's motion for summary judgment.  The Company filed numerous objections to the election, which the Union won by a one vote margin.  The Company asserts that the election should be set aside on grounds of misconduct by the Union and that it was entitled to an evidentiary hearing on its objections.


3
Generally this court does not approve of the disposition of Labor Board cases on summary judgment.  When there is a disputed genuine issue as to any material fact, an evidentiary hearing should be conducted, where the parties will have an opportunity to confront and cross examine witnesses.


4
On the record in the present case, however, we conclude that there is no genuine issue as to any material fact and that the Board was not arbitrary or capricious in denying the Company an evidentiary hearing on its objections.


5
Accordingly, it is ORDERED that the petition to review be denied and that the order of the Board be and hereby is enforced.